Exhibit 5.1 10001 Woodloch Forest Dr., Suite 200 The Woodlands, Texas 77380 713.220.4801 Phone 713.220.4815 Fax andrewskurth.com May 16, 2016 Newpark Resources, Inc. 9320 Lakeside Blvd., Suite 100 The Woodlands, Texas 77381 Gentlemen: We have acted as special counsel to Newpark Resources, Inc., a Delaware corporation (the “ Issuer ”), in connection with the preparation of a registration statement on Form S-3 (the “ Registration Statement ”) filed with the U.S.Securities and Exchange Commission (the “
